DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The disclosure is objected to because of the following informalities: the Abstract contains a typographical error of the word “modelling” within line 1.
Appropriate correction is required.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4, 6-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenecker et al., US PGPUB No. 20170091411 A1, hereinafter Schoenecker, and further in view of Schwartz et al., US PGPUB No. 20200151594 A1, hereinafter Schwartz.

	Regarding claim 1, Schoenecker discloses a system for modelling of force vectors for a cast to correct an orthopedic deformity (Schoenecker; a system for modelling of implicit force vectors for a cast to correct an orthopedic deformity [¶ 0049-0050 and ¶ 0052-0053]; moreover, computing device of the system [¶ 0060-0062 and ¶ 0064]; wherein, modeling of force vectors is implicit, given modeling [¶ 0092-0093] in relation with guided/manipulated poses (i.e. forcibly guiding a corrective position of a subject within known flexibility ranges to one of ordinary skill in the art) [¶ 0056-0057, ¶ 0059, ¶ 0088-0091, and ¶ 0099-0100]), the system comprising:
a processor programmable to execute machine readable instructions on one or more non-transitory media holding the machine readable instructions (Schoenecker; the systems, as addressed above, comprises a processor programmable to execute machine readable instructions on one or more non-transitory media holding the machine readable instructions [¶ 0060-0062 and ¶ 0064-0065]), the processor configured to:
receive an image of the deformity (Schoenecker; the processor, as addressed above, is configured to receive/capture an image of the deformity [¶ 0054, ¶ 0056, and ¶ 0072-0073]); 
generate a three-dimensional model of the deformity based on the image of the deformity (Schoenecker; the processor, as addressed above, is configured to generate a 3D model of the deformity based on the image of the deformity [¶ 0056-0057, ¶ 0059, ¶ 0088, and ¶ 0092-0093], as illustrated within Figs. 7A-B); 
determine boundary conditions of the deformity using an automated process executable by the processor (Schoenecker; the processor, as addressed above, is configured to determine boundary conditions of the deformity [¶ 0073-0075 and ¶ 0100], as illustrated within Fig. 6A, using an automated process [¶ 0069] executable by the processor as addressed above; additionally, marker locations (associated with boundaries) also correspond to conditions of the deformity [¶ 0056-0057 and ¶ 0059]), wherein the automated process uses a corpus of prior images of orthopedic deformities of patient (Schoenecker; the automated process uses a corpus/collection of prior images of orthopedic deformities of patient [¶ 0054 and ¶ 0056-0058]; additionally, predictive algorithm [¶ 0049, ¶ 0057, ¶ 0069, and ¶ 0079]);
simulate an application of the force vector to the three-dimensional model of the deformity and the effect thereon on points of support (Schoenecker; simulate an application of the implicit force vector to the 3D model of the deformity and the effect/correction thereon on points/markers of support [¶ 0056-0057, ¶ 0059, and ¶ 0092-0094]; moreover, bend points [¶ 0089-0091]); and 
generate a force vector for a cast based on the simulation to minimize a deviation between the determined boundary condition and the simulation (Schoenecker; generate an implicit force vector for a cast based on the simulation to minimize/correct a deviation between the determined boundary condition and the simulation [¶ 0092-0094 and ¶ 0096-0097]; wherein, force vectors are implicit, given guided/manipulated poses (i.e. forcibly guiding a corrective position of a subject within known flexibility ranges to one of ordinary skill in the art) [¶ 0056-0057, ¶ 0059, ¶ 0088-0091, and ¶ 0099-0100]; wherein, a cast/brace is designed based on the manipulated 3D model [¶ 0092-0094], as illustrated within Figs. 7A-8).  
Schoenecker fails to disclose determine boundary conditions of the deformity using a machine learning model executable by the processor, wherein the machine learning model is trained using a corpus of prior images of orthopedic deformities of patients.
However, Schwartz teaches determine boundary conditions of the deformity using a machine learning model executable by the processor (Schwartz; determine pressure and measurements (i.e. boundary conditions of the deformity) using a machine learning model executable by the processor [¶ 0015-0017]; moreover, data-driven metric determines foot differentiation [¶ 0018-0019 and ¶ 0042-0043] associated with automated process (corresponding to machine learning) [¶ 0030, ¶ 0033, and ¶ 0040-0041]), wherein the machine learning model is trained using a corpus of prior images of orthopedic deformities of patients (Schwartz; the machine learning model is trained using a corpus/collection of prior/historical images of orthopedic deformities of patients [¶ 0033 and ¶ 0038-0039]; wherein, a collection of images corresponds to measurement data established by scanning device [¶ 0031-0033] via a camera [¶ 0064 and ¶ 0075]).
Schoenecker and Schwartz are considered to be analogous art because both pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a manipulation effect of a computerized model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Schoenecker, to incorporate determine boundary conditions of the deformity using a machine learning model executable by the processor, wherein the machine learning model is trained using a corpus of prior images of orthopedic deformities of patients (as taught by Schwartz), in order to provide comfort and/or support that alleviate foot problems for an individual utilizing meaningful product prefabrications/designs (Schwartz; [¶ 0003-0005 and ¶ 0014]).

	Regarding claim 2, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein the corpus of prior images of the orthopedic deformity of patients includes an uncorrected image of the deformity of the patient, one or more intermediate images of the deformity of the patient and an image of the final corrected deformity of the patient (Schoenecker; the corpus/collection of prior images of the orthopedic deformity of patient includes an uncorrected image of the deformity of the patient, one or more intermediate images of the deformity of the patient and an image of the final corrected deformity of the patient [¶ 0054 and 0056-0058], as illustrated within Fig. 2).
Schwartz further teaches the corpus of prior images of the orthopedic deformity of patients (Schwartz; the corpus/collection of prior/historical images of orthopedic deformities of patients [¶ 0033 and ¶ 0038-0039]; wherein, a collection of images corresponds to measurement data established by scanning device [¶ 0031-0033] via a camera [¶ 0064 and ¶ 0075]; moreover, data-bank/base of measurements [¶ 0017, ¶ 0035, ¶ 0057-0058], and ¶ 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Schoenecker as modified by Schwartz, to incorporate the corpus of prior images of the orthopedic deformity of patients (as taught by Schwartz), in order to provide comfort and/or support that alleviate foot problems for an individual utilizing meaningful product prefabrications/designs (Schwartz; [¶ 0003-0005 and ¶ 0014]).

Regarding claim 3, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein the system includes a camera (Schoenecker; the system, as addressed within the parent claim(s), includes a camera [¶ 0050, ¶ 0054-0055, and ¶ 0067]).

Regarding claim 4, Schoenecker in view of Schwartz further discloses the system of claim 3, wherein the camera is at least one of, an array of cameras, an ultrasound, a three-dimensional scanner, an magnetic resonance imaging device, or a CT scanner (Schoenecker; the camera, as addressed within the parent claim(s) is at least one of an array of cameras or a 3D scanner [¶ 0050, ¶ 0055, and ¶ 0057]).

Regarding claim 6, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein to generate a force vector for a cast (Schoenecker; to generate an implicit force vector for a cast, as addressed within the parent claim(s)) the system is programmed to:
process a finite element analysis based on force vectors that correspond to one or more points in a point cloud of the deformity generated from one or more prior simulations for a patient (Schoenecker; to generate an implicit force vector for a cast, as addressed above, the system is programmed to process a finite element analysis based on implicit force vectors that correspond to one or more points in a mesh (i.e. point cloud) of the deformity generated from one or more prior simulations for a patient [¶ 0054 and 0056-0058], as illustrated within Fig. 2; moreover, one or more points in a mesh (i.e. point cloud) of the deformity [¶ 0094-0095] associate manipulation of a model [¶ 0092-0093] with forming a cast [¶ 0094 and ¶ 0096-0097]); and 
determine the force vectors for the cast using the finite element analysis (Schoenecker; determine the implicit force vector for the case using the finite element analysis [¶ 0054 and 0056-0058]; wherein, the force vectors are implicit, given guided/manipulated poses (i.e. forcibly guiding a corrective position of a subject within known flexibility ranges to one of ordinary skill in the art) [¶ 0056-0057, ¶ 0059, ¶ 0088-0091, and ¶ 0099-0100], i.e. simulated manipulation of joints [¶ 0092-0093] and series of corrections [¶ 0058]).
Schwartz further teaches process a finite element analysis based on one or more data points of the deformity generated from one or more prior simulations for a plurality of patients (Schwartz; process a finite element analysis based on one or more data points of the deformity generated from one or more prior/historical simulations (i.e. training) for a plurality of patients [¶ 0031-0033, ¶ 0035, and ¶ 0038-0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Schoenecker as modified by Schwartz, to incorporate process a finite element analysis based on one or more data points of the deformity generated from one or more prior simulations for a plurality of patients (as taught by Schwartz), in order to provide comfort and/or support that alleviate foot problems for an individual utilizing meaningful product prefabrications/designs (Schwartz; [¶ 0003-0005 and ¶ 0014]).

Regarding claim 7, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein to generate a force vector for a cast (Schoenecker; to generate an implicit force vector for a cast, as addressed within the parent claim(s)) the system is programmed to:
correct the deformity in more than one direction in the cast simultaneously (Schoenecker; to generate an implicit force vector for a cast, as addressed above, the system is programmed to correct the deformity in more than one direction  (i.e. cavus, adduction, varus, and/or equinus) in the cast simultaneously [¶ 0056-0058]; moreover, to correct the deformity in more than one direction in the cast simultaneously [¶ 0056, ¶ 0059, and ¶ 0090-0093], as illustrated within Figs. 13A-D).

Regarding claim 8, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein to generate a force vector for a cast (Schoenecker; to generate an implicit force vector for a cast, as addressed within the parent claim(s)) the system is programmed to:
correct the deformity simultaneously in three dimensions for each plane of correction (Schoenecker; to generate an implicit force vector for a cast, as addressed above, the system is programmed to correct the deformity simultaneously in three dimensions for each plane (i.e. cavus, adduction, varus, and/or equinus) of correction [¶ 0056-0058]; moreover, to correct the deformity simultaneously in three dimensions for each plane of correction [¶ 0056, ¶ 0059, and ¶ 0090-0093], as illustrated within Figs. 13A-D).  

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 1, due to the similarities claim 9 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 9.

Regarding claim 10, Schoenecker in view of Schwartz further discloses the method of claim 9, wherein the image of the deformity is acquired via a camera (Schoenecker; the image of the deformity, as addressed within the parent claim(s), is acquired via a camera [¶ 0050, ¶ 0054-0055, and ¶ 0067]).  

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 4, due to the similarities claim 11 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 11.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 6, due to the similarities claim 13 and claim 6 share, therefore refer to the rejection of claim 6 regarding the rejection of claim 13.	

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 1, due to the similarities claim 14 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 14; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Schoenecker discloses a non-transitory computer readable medium storing instructions executable by a processing device (Schoenecker; a non-transitory computer readable medium storing instructions executable by a processing device [¶ 0060-0062 and ¶ 0064-0065]), wherein execution of the instructions causes the processing device to implement a method for modelling of force vectors for a cast to correct an orthopedic deformities (Schoenecker; execution of the instructions causes the processing device to implement a method [¶ 0060-0062 and ¶ 0064-0065] for modelling of implicit force vectors for a cast to correct an orthopedic deformities [¶ 0049-0050 and ¶ 0052-0053]; wherein, modeling of force vectors is implicit, given modeling [¶ 0092-0093] in relation with guided/manipulated poses (i.e. forcibly guiding a corrective position of a subject within known flexibility ranges to one of ordinary skill in the art) [¶ 0056-0057, ¶ 0059, ¶ 0088-0091, and ¶ 0099-0100]).
(further refer to the rejection of claim 1)
  


Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenecker in view of Schwartz as applied to claim(s) 1 and 9 above, and further in view of Washizu et al., US PGPUB No. 20200214870 A1, hereinafter Washizu.

Regarding claim 5, Schoenecker in view of Schwartz further discloses the system of claim 1, wherein the corpus of prior images of patients includes a plurality of scans to determine the original deformity, the stages of correction of the deformity and the final corrected deformity (Schoenecker; the corpus/collection of prior images of patient includes a plurality of scans to determine the original deformity, the stages of correction of the deformity and the final corrected deformity [¶ 0050, ¶ 0054, and 0056-0058], as illustrated within Fig. 2).
Schoenecker as modified by Schwartz fails to disclose a plurality of scans of prior discarded casts of patients to determine the original deformity.
However, Washizu teaches the corpus of prior images of patients includes a plurality of scans of prior discarded casts of patients to determine the original deformity (Washizu; the corpus/collection of prior images of patients [¶ 0071-0073] includes a plurality of scans of prior discarded casts of patients to determine the original deformity [¶ 0074-0076], as illustrated within Fig. 3).
Schoenecker in view of Schwartz and Washizu are considered to be analogous art because they pertain to generating and/or managing data in relation with providing modeling data to a user, wherein one or more computerized units are utilized in order to produce a manipulation effect of a computerized model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Schoenecker as modified by Schwartz, to incorporate the corpus of prior images of patients includes a plurality of scans of prior discarded casts of patients to determine the original deformity (as taught by Washizu), in order to provide comfort and/or support that alleviate physical body issues for an individual utilizing product fabrications/designs (Washizu; [¶ 0002-0004 and ¶ 0016-0018]).

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 5, due to the similarities claim 12 and claim 5 share, therefore refer to the rejection of claim 5 regarding the rejection of claim 12.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616